Citation Nr: 0842023	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  00-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder and post-traumatic stress 
disorder (PTSD) and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant had active military service from February 1946 
to January 1947 and from August 1950 to January 1952.

This appeal was remanded by the Board in December 2004 and 
May 2007.  As noted by the Board in the May 2007 Remand, the 
appellant also had periods of service from December 1947 to 
February 1948 and from December 1955 to May 1957.  He 
received an undesirable discharge in February 1948 due to 
fraudulent enlistment and received an undesirable discharge 
in May 1957 due to willful and persistent misconduct.  An 
August 1957 administrative decision by the RO concluded the 
appellant's May 1957 discharge was under dishonorable 
conditions.  A May 1994 administrative decision by the RO 
concluded the appellant's February 1948 discharge was under 
dishonorable conditions.  Therefore, the appellant is not 
entitled to VA benefits based on either of these periods of 
service.

Although not listed as a separate issue, an August 1996 Board 
decision concluded the appellant's discharge in February 1948 
was dishonorable, and he was not eligible for VA benefits 
based on that period of service.  The Board noted the May 
1994 administrative decision and the appellant's arguments.  
No appeal was taken from the August 1996 Board decision.  
Therefore, the determination as to the character of the 
appellant's 1948 discharge is final.

The October 2002 rating decision, January 2004 Statement of 
the Case, and subsequent Supplemental Statements of the Case 
reflect that the RO addressed the threshold matter of new and 
material evidence; however, the Board itself must make a 
determination as to whether evidence is new and material 
before addressing the merits of a claim.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Thus, the question as to whether the evidence before the 
Board is new and material will be discussed below.

The issue of entitlement to service connection for an 
acquired psychiatric disorder and PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An August 1996 Board decision denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, which, in the absence of an appeal, became 
final and binding.

2.  The evidence associated with the claims file subsequent 
to the August 1996 Board decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The August 1996 Board decision that denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2007).

2.  Since the Board's August 1996 decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  
With regard to claims to reopen finally disallowed claims, 
VA's duties require notice of the evidence needed to reopen 
the claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the issue of whether new and material evidence has been 
submitted has been resolved in the veteran's favor, any error 
in notice required by Kent is harmless error, and analysis of 
whether VA has satisfied its other duties is not in order.

Analysis

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F. 3d 
1163,1167 (Fed. Cir. 2004).

Similarly, establishing entitlement to service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).

At the time of the unappealed August 1996 Board decision, 
which denied service connection for an acquired psychiatric 
disorder, to include PTSD, the record contained evidence of 
service and VA treatment records as well as VA examination 
reports which demonstrated that, although the veteran's 
psychiatric symptoms had been diagnosed as schizophrenia 
during VA hospitalizations in 1948, 1953, from December 1957 
to March 1959, from September 1960 to July 1961, and from 
September 1960 to July 1964.  In addition, the evidence 
included a military psychological consultation dated in 
August 1951, during his second period of enlistment, which 
included the conclusion that the veteran had a severe 
character disorder with a strong and long-standing 
schizophrenic component.  The record also demonstrated that 
the veteran had had not sought medical treatment for 
psychiatric problems for a number of years after 1971.  The 
record also contained numerous VA examination reports and 
medical opinions which diagnosed the veteran's psychiatric 
symptoms as personality disorder, not otherwise specified, 
and concluded that the veteran did not exhibit signs and 
symptoms consistent with a diagnosis of either schizophrenia 
or PTSD.  Thus, the August 1996 decision of the Board denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder on the basis that the veteran did not 
have an acquired psychiatric disorder for which service 
connection could be granted.  Specifically, the Board found 
that the veteran did not have diagnoses of schizophrenia or 
PTSD and that his personality disorder was a congenital or 
developmental defect for whish service connection could not 
be granted.  

On August 21, 2001, the RO received the veteran's current 
request to reopen his claim.  Received since the August 1996 
Board decision is evidence of VA treatment records which 
include reports of mental health treatment dated from 1995 to 
1997.  These records reflect findings of anxiety disorder and 
GAD (generalized anxiety disorder).  For purposes of the new 
and material determination and consistent with Hodge, this 
evidence contributes to a more complete picture of the 
circumstances surrounding the veteran's disability.  
Accordingly, the Board finds that this new medical evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  It is therefore 
considered new and material evidence, and the Board concludes 
that reopening of the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is in order.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection for an 
acquired psychiatric disorder, to include PTSD, assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006).  Here, as noted below in the Remand, the Board 
is requesting additional development with respect to the 
underlying claim of service connection for an acquired 
psychiatric disorder, to include PTSD, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened, and the 
appeal is, to that extent, granted.


REMAND

The veteran contends that he has a psychiatric disorder, to 
include PTSD, that is related to service.  Although there is 
medical evidence of record which includes diagnoses of 
anxiety disorder and generalized anxiety disorder, this 
evidence does not include an opinion as to whether the 
veteran currently has an acquired psychiatric disorder, to 
include anxiety disorder, which is related to the psychiatric 
findings and impairment for which he was treated prior to, 
during, and after his active duty service.  Thus, since the 
claim for service connection has been reopened, the Board 
finds that a VA medical opinion is necessary in order to make 
a decision on the merits of the claim.  Pursuant to VA's duty 
to assist the veteran in this matter, an opinion should be 
obtained as to whether he has an acquired psychiatric 
disorder that may be related to service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4).

Finally, it is noted that VA treatment records are available 
to May 2006 (the most recent psychiatric treatment records 
are dated in 1997); any pertinent subsequent records should 
be associated with the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is held to have constructive notice 
of documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran to clarify if he 
has received mental health treatment, 
either at a VA facility or a non-VA 
facility, since 1997.  If a positive 
response is received, obtain and 
associate with the claims file such 
records dated from 1997 to the present.  
If a negative response is received from 
the veteran, or from any treatment 
facility, the claims file should be 
properly documented in this regard.

2.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the correct diagnosis for the 
veteran's current psychiatric disorder.  
All indicated tests and studies, 
including psychological 
examination/testing, if warranted, are to 
be performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with rendering an opinion 
in this matter.  The examiner should be 
asked to list any and all current 
psychiatric diagnosis (diagnoses) for the 
veteran.

With respect to each psychiatric 
diagnosis, the examiner should provide an 
opinion as to whether it is as likely as 
not (50 percent probability or greater) 
that such psychiatric disability (1) had 
its onset during service, (2) was 
manifested within one-year after his 
discharge or (3) is otherwise related to 
service?  The opinion provided should 
reflect consideration of the veteran's 
history of psychiatric treatment since 
1948 and prior VA opinions which 
diagnosed the veteran's psychiatric 
symptoms as personality disorder, not 
otherwise specified, and concluded that 
the veteran did not exhibit signs and 
symptoms consistent with a diagnosis of 
either schizophrenia or PTSD.  

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record, to 
include the character of discharge of the 
veteran's periods of service as noted in 
the introduction portion above.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


